Citation Nr: 1429377	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  10-40 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a left ankle disorder (claimed as broken left ankle).

3.  Entitlement to service connection for right knee patellar tendon complete tear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T.Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to September 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDING OF FACT

In January 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that he wished to withdraw his appeal of all issues currently on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appellant's substantive appeal with regard to the issues of entitlement to service connection for tinnitus, service connection for a left ankle disorder (claimed as broken left ankle), and service connection for right knee patellar tendon complete tear have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of a claim.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.
In a statement dated January 2014, the Veteran notified the Board that he was satisfied with the decisions already taken by the RO.  As such, the Veteran has withdrawn this appeal and there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The claim of entitlement to service connection for tinnitus is dismissed.

The claim of entitlement to service connection for a left ankle disorder (claimed as broken left ankle) is dismissed.

The claim of entitlement to service connection for right knee patellar tendon complete tear is dismissed.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


